812 N.E.2d 581 (2004)
349 Ill.App.3d 718
285 Ill.Dec. 761
The PEOPLE of the State of Illinois, Plaintiff-Appellee,
v.
Robert TAYLOR, Defendant-Appellant.
No. 1-03-1996.
Appellate Court of Illinois, First District, Fourth Division.
June 24, 2004.
*582 Michael J. Pelletier, Jeffery A. Waldhoff, Office of the State Appellate Defender, Chicago, for Appellant.
Richard A. Devine, Renee Goldfarb, Samuel Shim, Tara L. Pease (Law Clerk), Office of the Cook County State's Attorney, Chicago, for Appellee.
Justice THEIS delivered the opinion of the court:
Defendant Robert Taylor appeals from the dismissal of his petition for relief under section 2-1401 of the Code of Civil Procedure (the Code) (735 ILCS 5/2-1401 (West 2002)). He contends that the trial court committed reversible error by summarily dismissing his petition sua sponte. For the following reasons, we affirm.
Defendant was convicted of armed robbery and sentenced to an extended term of 60 years' imprisonment on August 31, 1979. The parties have not provided us with, nor does the record reflect, any other facts concerning his conviction and sentence or whether he pursued an appeal or postconviction relief. On March 4, 2003, defendant filed a pro se petition entitled "Petition for Relief from Judgment Pursuant to 735 ILCS 5/2-1401(f)." In that petition, defendant argued that his extended-term sentence was void and unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). On April 25, 2003, the trial court summarily denied this petition, a sua sponte dismissal, without prior notice to defendant, finding that Apprendi did not apply retroactively. On May 12, 2003, the clerk of the circuit court of Cook County sent defendant a letter advising him that Judge Palmer denied his section 2-1401 petition. Defendant then filed this timely appeal.
Section 2-1401 of the Code provides a comprehensive statutory procedure by which final orders, judgments, and decrees may be challenged more than 30 days after their entry. People v. Pinkonsly, 207 Ill.2d 555, 562, 280 Ill.Dec. 311, 802 N.E.2d 236, 241 (2003). While section 2-1401 usually provides a civil remedy, its remedial powers also extend to criminal cases. People v. Harvey, 196 Ill.2d 444, 447, 257 Ill.Dec. 98, 753 N.E.2d 293, 295 (2001). A section 2-1401 petition requires the court to determine whether facts exist that were unknown to the court at the time of trial and would have prevented entry of the judgment. Pinkonsly, 207 Ill.2d at 566, 280 Ill.Dec. 311, 802 N.E.2d at 243. A defendant may challenge his sentence as void in a section 2-1401 petition. People v. Thompson, 209 Ill.2d 19, 29, 282 Ill.Dec. 183, 805 N.E.2d 1200, 1206 (2004); Harvey, 196 Ill.2d at 447, 257 Ill.Dec. 98, 753 N.E.2d at 295. Our supreme court has recently stated that we review the trial court's dismissal of the defendant's section 2-1401 petition for an abuse of discretion. *583 Pinkonsly, 207 Ill.2d at 562, 280 Ill.Dec. 311, 802 N.E.2d at 241.
We recognize a dispute among the districts of this court concerning whether a trial court may summarily dismiss a defendant's section 2-1401 petition sua sponte. The Second District holds that a trial court commits reversible error by dismissing a section 2-1401 petition without giving defendant notice and an opportunity to respond to the trial court's action and this court cannot look beyond this error to assess the merits of the petition. People v. Mescall, 347 Ill.App.3d 995, 283 Ill.Dec. 813, 808 N.E.2d 1101 (2d Dist.2004); People v. Pearson, 345 Ill.App.3d 191, 193-99, 280 Ill.Dec. 461, 802 N.E.2d 386, 388-93 (2d Dist.2003), appeal allowed, 208 Ill.2d 535, 284 Ill.Dec. 344, 809 N.E.2d 1290 (2004); People v. Gaines, 335 Ill.App.3d 292, 295-97, 269 Ill.Dec. 350, 780 N.E.2d 822, 824-25 (2d Dist.2002). See also People v. Winfrey, 347 Ill.App.3d 987, 989, 283 Ill.Dec. 623, 808 N.E.2d 589, 590-93 (2d Dist.2004) (relying on Gaines and Pearson and holding that a trial court cannot summarily dismiss a habeas corpus petition); People v. Shellstrom, 345 Ill.App.3d 175, 176-79, 280 Ill.Dec. 456, 802 N.E.2d 381, 383-86 (2nd Dist.2003), appeal allowed, 208 Ill.2d 538, 284 Ill.Dec. 345, 809 N.E.2d 1291 (2004) (relying on Gaines and holding that a trial court is not authorized to summarily dismiss a mandamus complaint). However, the Fourth District reached the opposite conclusion and holds that a trial court has the inherent authority to strike a section 2-1401 petition sua sponte if the court finds the petition is frivolous and without merit. People v. Bramlett, 347 Ill.App.3d 468, 472-73, 282 Ill.Dec. 663, 806 N.E.2d 1251, 1254-55 (4th Dist.2004). See also Owens v. Snyder, 349 Ill.App.3d 35, 285 Ill.Dec. 251, 811 N.E.2d 738 (2004) (agreeing with the holding in Mason and Bramlett that a trial court has the authority to sua sponte dismiss a mandamus complaint and finding no prejudice to defendant where his complaint was frivolous); Mason v. Snyder, 332 Ill.App.3d 834, 839-43, 266 Ill.Dec. 351, 774 N.E.2d 457, 461-64 (4th Dist.2002) (holding that a trial court may evaluate mandamus petitions to determine their sufficiency and has inherent authority to strike those petitions sua sponte).
However, we need not decide whether a trial court may summarily dismiss a section 2-1401 petition in every case. We merely hold that in this case, based on the specific allegations of this defendant's section 2-1401 petition, the trial court properly dismissed the petition.
In Pearson, the State argued that even if the trial court erred in dismissing the petition summarily, the appellate court could nevertheless affirm the trial court's summary dismissal on the grounds that the petition was meritless and thus, the dismissal did not prejudice the defendant. The Pearson court disagreed and concluded that "the proceedings by which defendant's petition was dismissed were too far removed from those to which he was entitled for us to hold that he suffered no prejudice." Pearson, 345 Ill.App.3d at 195, 280 Ill.Dec. 461, 802 N.E.2d at 389. Although that court determined that the defendant's section 2-1401 petition was meritless, the court reversed and remanded the case "for proper proceedings." Pearson, 345 Ill.App.3d at 199, 280 Ill.Dec. 461, 802 N.E.2d at 393.
We disagree with this holding in Pearson and decline to follow it here. We may look beyond any alleged procedural defect where, as in this case, defendant's petition raised a pure question of law, was frivolous and completely without merit and no prejudice resulted from the trial court's dismissal. Defendant's petition presented a purely legal issue to the trial court: *584 whether his extended-term sentence was void, or whether Apprendi applied to his 60-year extended-term sentence which was imposed in 1979. This is a pure question of law, not of fact. In People v. De La Paz, 204 Ill.2d 426, 274 Ill.Dec. 397, 791 N.E.2d 489 (2003), our supreme court held that Apprendi does not apply retroactively to cases on collateral review. De La Paz, 204 Ill.2d at 439, 274 Ill.Dec. 397, 791 N.E.2d at 497. Thus, defendant's claim was frivolous and without merit.
Additionally, we find no prejudice to defendant resulted from the trial court's order summarily dismissing his petition. In fact, on appeal, defendant makes no argument as to how the court's sua sponte dismissal prejudiced him. We need not decide whether a situation could exist where a defendant would be prejudiced from a trial court's summary dismissal of his section 2-1401 petition because this is not such a case. Here, defendant has not alleged, nor could he ever allege, any facts in his petition that would circumvent De La Paz and make his extended-term sentence subject to Apprendi. Thus, even if defendant had been given notice and an opportunity to be heard before the court dismissed his petition, he could not have cured its inherent defects. Dismissal of defendant's petition was inevitable. Owens, 349 Ill.App.3d at 44, 285 Ill.Dec. 251, 811 N.E.2d at 746. While defendant asks this court to reverse and remand for further proceedings, such action would have little remedial effect and would only delay dismissal. Owens, 349 Ill.App.3d at 44, 285 Ill.Dec. 251, 811 N.E.2d at 746. "We do not believe the legislature intended to require judges and clerks to jump through useless hoops aimed toward impossible goals." Owens, 349 Ill.App.3d at 45, 285 Ill.Dec. 251, 811 N.E.2d at 747. Because defendant's claim could never succeed on its merits, defendant was not prejudiced by the court's summary dismissal of his section 2-1401 petition.
Accordingly, we find that the trial court did not abuse its discretion when it dismissed defendant's section 2-1401 petition sua sponte. We affirm the judgment of the circuit court of Cook County.
Affirmed.
QUINN, P.J. and GREIMAN, J., concur.